t c summary opinion united_states tax_court rita lopez petitioner v commissioner of internal revenue respondent docket no 20235-15s filed date juan c beritan for petitioner steven d tillem and courtland roberts student for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’ sec_2012 and sec_2013 federal_income_tax respectively the issues for decision are whether for each year petitioner had earned_income in the amount she reported entitling her to an earned_income_tax_credit and an additional_child_tax_credit under sec_32 and sec_24 respectively and is subject_to the restrictions prescribed in sec_32 background some of the facts have been stipulated and are so found at all times relevant including the date the petition was filed petitioner along with her two minor daughters lived in a rented three-bedroom apartment in new york new york the record does not show the rent if any petitioner paid for her residence or the extent of any other personal or living_expenses during the years in issue petitioner was a self-employed cosmetologist specializing in hairstyling she operated her unlicensed cosmetology business from her residence and met with at least of her customers regularly charging anywhere from dollar_figure to dollar_figure per appointment most of her customers consisted of her neighbors and friends to the extent petitioner received any formal cosmetology training or licensing with respect to her cosmetology business it occurred after petitioner did not maintain a bank account during the years in issue nor did she maintain any contemporaneous business records showing the income and expenses attributable to her business according to petitioner her customers paid her in cash and she did not provide receipts for those payments in addition to the income petitioner earned from her cosmetology business she received dollar_figure of nonemployee compensation related to referral fees from toyota of hackensack toyota in which is reported on a form 1099-misc miscellaneous income issued to her by toyota for that year for each year in issue petitioner’s timely filed federal_income_tax return was prepared by a paid income_tax_return_preparer on her return petitioner claimed head_of_household filing_status and on her return she claimed single filing_status as relevant each return includes a schedule c profit or loss from business relating to petitioner’s cosmetology business among other items and as relevant here on the schedules c petitioner reported gross_income of dollar_figure and dollar_figure for and respectively petitioner reported dollar_figure in expenses on the schedule c for resulting in a net profit of dollar_figure for that year petitioner did not report any expenses on the schedule c for on each return petitioner claimed two dependency_exemption deductions an earned_income_tax_credit and an additional_child_tax_credit the nonemployee compensation of dollar_figure from toyota was not reported on her return in the notice respondent adjusted petitioner’s income for each year by eliminating the schedule c gross_receipts as a result respondent disallowed or decreased the amounts of the above-referenced credits that petitioner claimed respondent further determined that in accordance with the provisions of sec_32 petitioner is barred from claiming an earned_income_tax_credit for certain future years discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 credits like deductions are a matter of 2petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 308_us_488 i earned_income_tax_credit and additional_child_tax_credit sec_32 allows an eligible_individual a credit against his or her income_tax the credit is computed as a percentage of the taxpayer’s earned_income id the term earned_income is defined in sec_32 and includes wages and net_earnings_from_self-employment a taxpayer claiming the credit must establish that he or she had earned_income and the amount of that income see eg blore v commissioner tcmemo_2000_326 sec_24 provides that a taxpayer is allowed a credit against his or her income_tax for the taxable_year with respect to each qualifying_child of the taxpayer for which the taxpayer is allowed a dependency_exemption deduction under sec_151 the dispute between the parties with respect to petitioner’s entitlement to these credits is focused on the amounts of income she claims to have earned from her cosmetology business according to petitioner she earned dollar_figure and dollar_figure from that business in and respectively relying upon the absence of any bank or other contemporaneous_records that support petitioner’s claims respondent argues that she had no earned_income from that business during those years although petitioner maintained no business records with respect to her cosmetology business we find that she was engaged in a cosmetology business during the years in issue as she claims notarized written statements from petitioner’s clients each dated in date and provided to respondent during the pendency of respondent’s examination of her and federal_income_tax returns corroborate her testimony that she was paid to provide cosmetology services to at least regular customers we appreciate respondent’s suspicions in situations seemingly designed to maximize the refundable credits here in dispute but respondent has not introduced any direct evidence casting doubt on petitioner’s claim to have been in the cosmetology business during either year in issue while we are not obligated to accept petitioner’s testimony on her business practices see 87_tc_74 neither are we obligated to reject it on the other hand respondent’s presentation at trial raises questions regarding the legitimacy of the written statements petitioner relied upon to support her claims but there is not sufficient evidence in the record to persuade us to ignore those statements completely in the absence of written records showing how the amount of gross_income shown on each schedule c was actually computed and taking into account the information shown on some of the written statements from her customers we find that petitioner’s gross_receipts from her cosmetology business totaled dollar_figure each year any inexactitude inherent in our finding is attributable to petitioner’s lack of contemporaneous_records cf 39_f2d_540 2d cir accordingly petitioner is entitled for each year to an earned_income_tax_credit and an additional_child_tax_credit that take into account the foregoing findings ii sec_32 sec_32 disallows an earned_income_tax_credit for the period of taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer’s claim of credit under this section was due to reckless or intentional_disregard_of_rules_and_regulations but not due to fraud respondent determined that the restrictions imposed by sec_32 are applicable to petitioner for each year in issue it would appear that our findings will result in the reduction of petitioner’s claimed earned_income_tax_credit for each year but we expect that the credit will not be entirely disallowed for either year consequently we make no comment in this proceeding regarding the application of sec_32 we note however that the failure to maintain adequate_records to support items shown on a return can support a finding of negligence for purposes of sec_6662 see sec_1 b income_tax regs to reflect the foregoing decision will be entered under rule
